                                                                                           FILED
                                                                                  2019 Feb-20 PM 01:48
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


ROBERT A. MORGAN, in his capacity )
as Chapter 7 trustee, and DEBORAH )
CLEVELAND,                        )
                                  )
      Plaintiffs,                 )
                                  )
vs.                               )                 CIVIL ACTION NO:
                                  )                 7:18-cv-00464-TMP
                                  )
MERCEDES-BENZ U.S.                )
INTERNATIONAL, INC.,              )
                                  )
      Defendant,                  )

                          MEMORANDUM OPINION


                                   Introduction

      Pending before the court is Defendant’s motion for partial judgment on the

pleadings, filed pursuant to Federal Rule of Civil Procedure 12(c). (Doc. 14). The

motion has been fully briefed. The plaintiff opposes the motion, asserting that the

complaint adequately sets forth viable claims. The parties have consented to the

jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c).

      Rule 12(c) provides that a party may move for a judgment on the pleadings

“[a]fter the pleadings are closed – but early enough not to delay trial.” Fed. R. Civ.

P. 12(c). Entry of a “[j]udgment on the pleadings is appropriate when there are no

                                          1
material facts in dispute, and judgment may be rendered by considering the

substance of the pleadings and any judicially noticed facts.” Hawthorne v. Mac

Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998). The court must “accept all

facts in the complaint as true and view them in the light most favorable to the

nonmoving party.” Cannon v. City of West Palm Beach, 250 F.3d 1299, 1301 (11th

Cir. 2001). Generally, an affirmative defense pleaded in the answer cannot be

considered as a basis for dismissing the complaint under Rule 12(c). La Grasta v.

First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004); Future Fibre Techs.

Pty. Ltd. v. Optellios, Inc., No. 2:08-CV-00600-UA-DNF, 2009 WL 10669938, at

*2 (M.D. Fla. May 7, 2009) (“[A] plaintiff is not required to negate an affirmative

defense in its complaint.”).

      Mercedes-Benz U.S. International, Inc. (“Mercedes-Benz”) seeks to have

Deborah Cleveland (“Cleveland”) dismissed as a party from this suit because she

lacks standing to bring employment claims alongside the Chapter 7 Bankruptcy

Trustee, Robert A. Morgan. (Doc. 14, p. 1-2). The defendant contends that once

she filed for bankruptcy, all of her assets, including her inchoate claims and causes

of action, because the assets of the bankrupt estate, not hers. Cleveland counters

that she should be allowed to maintain a presence in the suit because her claim for

equitable relief is not included in the bankruptcy estate and the amount recovered

might exceed the value of her creditors’ claims. (Doc. 21, p. 5-6). The parties do


                                         2
not dispute that Mercedes-Benz terminated Cleveland on July 15, 2016, after

which Cleveland voluntarily filed for Chapter 7 bankruptcy protection on

March 23, 2018. (Doc. 14).       Cleveland disclosed the existence of her claims

against Mercedes-Benz in the bankruptcy disclosure petition. (Doc. 14, p. 2).

Now, Cleveland, in her individual capacity, with Morgan, in his capacity as

Chapter 7 Trustee, bring suit alleging that Mercedes-Benz violated Cleveland’s

rights under the Americans with Disabilities Act (“ADA”) and the Family Medical

Leave Act (“FMLA”).        (Doc. 14, p. 2).     Mercedes-Benz filed a motion for

judgment on the pleadings. (Doc. 14). Cleveland filed a response. (Doc. 21).

Mercedes-Benz filed a reply. (Doc. 22).

                                      Discussion

      Generally, prudential standing bars actions where a plaintiff is not the real

party in interest. Barger v. City of Cartersville, Ga., 348 F.3d 1289, 1292 (11th

Cir. 2003) (overruled on other grounds, Slater v. United States Steel Corp., 871

F.3d 1174 (11th Cir. 2017)).         “To satisfy the ‘prudential’ requirements for

standing, a party generally must assert his own legal rights and interests rather than

those of a third party.” Oswalt v. Sedgwick Claims Management Services, Inc.,

2015 WL 1565033, at *3 n.6 (M.D. Ala. Apr. 8, 2015) (citing Harris v. Evans, 20

F.3d 1118, 1121 (11th Cir. 1994)).




                                          3
       When a debtor files for relief under the bankruptcy code, a bankruptcy estate

is created that contains “all legal or equitable interests of the debtor in property . . .

.” 11 U.S.C. § 541(a)(1) (2016). The bankruptcy estate encompasses all claims or

causes of action that accrue before the debtor files the bankruptcy petition. Parker

v. Wendy’s Int’l., Inc., 365 F.3d 1268, 1272 (11th Cir. 2004). Thus, the trustee is

the only party with standing to prosecute causes of action belonging to the estate.

Id. The plaintiff’s voluntary bankruptcy relinquished her ownership in the claims

and causes of action that accrued prior to the filing of the bankruptcy petition.

       In Oswalt, the District Court for the Middle District of Alabama concluded

that the plaintiff did not have standing to bring claims because his claims could be

brought only by the bankruptcy trustee. Oswalt, 2015 WL 1565033, at *1. The

court examined relevant Eleventh Circuit precedent and concluded that “under the

authority of Burkett—as well as the persuasive unpublished opinions of the

Eleventh Circuit in Webb, Chen, and Baxley—th[e] plaintiff lacks standing to

continue to prosecute the causes of action before the court, since all of the

plaintiff’s legal and equitable interests in the causes of action were extinguished

when they became assets of his bankruptcy estate . . . .” Id. at *5 1, see also Jones v.


1
 The Oswalt court based its decision on the following cases. Burkett v. Shell Oil Co., 448 F.2d
59 (5th Cir. 1971); Chen v. Siemens Energy Inc., 467 F. App’x. 852 (11th Cir. 2012) (plaintiff’s
claims included legal and equitable relief); Webb v. City of Riverdale, 472 F. App’x. 884 (11th
Cir. 2012); Baxley v. Pediatric Services of Am., Inc., 147 F. App’x. 59 (11th Cir. 2005)
(plaintiff’s claims included legal and equitable relief).


                                               4
Clayton County, 184 F. App'x 840, 842 (11th Cir. 2006) (“Regardless of whether a

bankruptcy debtor discloses its existence, a pre-petition cause of action is the

property of the Chapter 7 bankruptcy estate. Parker v. Wendy's International, Inc.,

365 F.3d 1268, 1272 (11th Cir.2004). ‘Thus, a trustee, as the representative of the

bankruptcy estate, is the proper party in interest, and is the only party with standing

to prosecute causes of action belonging to the estate.’”). The property of the

bankruptcy estate includes “all legal or equitable interests of the debtor in property

as of the commencement of the case.” 11 U.S.C. § 541(a)(1); see Isaac v. IMRG,

224 F. App'x 907, 909 (11th Cir. 2007).

      Mercedes-Benz terminated Cleveland on July 15, 2016. (Doc. 14, p. 1).

Cleveland filed for Chapter 7 bankruptcy protection more than a year later, on

August 24, 2017. (Doc. 14, p. 2). Cleveland properly declared the existence of her

claims on her bankruptcy disclosure petition. (Doc. 14, p. 2). Cleveland filed the

current action, jointly with the bankruptcy trustee, on March 23, 2018. (Doc. 1).

According to the relevant precedent, all of Cleveland’s causes of action belong to

the Chapter 7 bankruptcy trustee, because all of her “legal and equitable” interests

are included in the bankruptcy estate. Here, the reasoning in Oswalt is persuasive

because Cleveland’s claims belong to the bankruptcy estate, Cleveland does not

satisfy prudential standing.




                                          5
          Typically, motions to dismiss of this kind are based on situations in which a

debtor fails to properly disclose the existence of a claim or action in bankruptcy

court petition and dismissal is proper under the doctrine of judicial estoppel. Here,

judicial estoppel is not at issue because Cleveland properly disclosed her claims.

The court instead applies prudential standing. Cleveland argues that she personally

should remain in the action and pursue injunctive relief because the “remedy of

reinstatement is of no monetary value” to the estate. (Doc. 21, p. 1). In Toussaint,

the court examined the issue of prudential standing and concluded that judicial

estoppel, as discussed in Burnes2 and Barger,3 is not relevant to prudential

standing analysis. Toussaint v. Howard Univ., No. 03-1395, 2005 WL 6778614, at

*3-4 (D.D.C. Nov. 8, 2005). While judicial estoppel may apply differently to legal

and equitable claims, standing does not differentiate. See Oswalt, 2015 WL

1565033, at *5; see also Chen v. Siemens Energy Inc., 467 F. App’x. 852, 854

(11th Cir. 2012) (dismissing legal and equitable claims for lack of standing). The

Court finds the reasoning in Toussaint persuasive and finds that upon filing for

Chapter 7 bankruptcy the Cleveland’s entire cause of action transferred to the

bankruptcy estate. Id. at *3.           Cleveland does not have standing to maintain




2
    Burnes v. Pemco Aeroplex, Inc., 291 F.3d 1282 (2002).
3
    Barger, 348 F.3d at 1296.


                                                 6
equitable or legal claims against the defendant in this action. Robert Morgan, in

his capacity as Chapter 7 Trustee, is the real party in interest.

       Cleveland is not without an avenue by which she may protect her interests.

First, the Chapter 7 trustee holds the rights of the debtor in trust “where they may

be administered to creditors and/or re-vested with the debtor after the bankruptcy

proceeding.” Toussaint, WL 6778614, at *4. Next, Cleveland has the right to

receive notice of and to object to any proposed settlement. Fed. R. Bankr. P. 9019.4

Toussaint, WL 6778614, at *4. This allows her to protect and assert her claim for

reinstatement or other equitable remedies 5 through her objection to any proposed

settlement of the discrimination action that does not fairly take into account her

practical interest in such remedies.

                                               Conclusion

       Accordingly, Defendant’s motion for judgment on the pleadings (Doc. 14) is

due to be granted. A separate order will be entered dismissing Cleveland as a party

in this action.



4
 See In re RFE Indus., Inc. v. Gibbons, 283 F.3d 159, 163-64 (3d Cir. 2002); In re Brutsche, 500
B.R. 62, (D.N.M. 2013); In re Middendorf, 381 B.R. 774 (D. Kan. 2008); In re Mobile Air
Drilling Co., Inc., 53 B.R. 605 (N.D. Ohio 1985).
5
   The court expresses no opinion as to whether frontpay is an equitable remedy the plaintiff
retains a practical (albeit not legal) interest in and whether it is property of the bankruptcy estate
in that frontpay, being a sum of money tied to future earning awarded in lieu of reinstatement,
arguably is a property interest accruing after the filing of the bankruptcy petition.


                                                  7
DATED the 20th day of February, 2019.




                                    _______________________________
                                    T. MICHAEL PUTNAM
                                    UNITED STATES MAGISTRATE JUDGE




                                8
